ORDER
On March 20, 2001 the United States Supreme Court rendered its opinion reversing this court’s judgment with respect to one portion of the appeal decided by our opinion of December 29, 1999. The district court had granted summary judgment for Traffix Devices, Inc. with respect to the claim of trade dress infringement by Marketing Displays, Inc. (MDI). We reversed that grant of summary judgment and remanded for further proceedings. The Supreme Court unanimously reversed our judgment in an opinion that made it clear that MDI cannot claim trade dress protection where it “in essence seeks protection for the [functional] design alone.” 532 U.S. 23, 121 S.Ct. 1255, 1262, 149 L.Ed.2d 164 (2001). We therefore AFFIRM the district court’s judgment granting summary judgment for Traffix on MDI’s trade dress claim. Our opinion of *548December 29, 1999, 200 F.3d 929 (1999), affirmed the district court in all other respects, and we do not disturb those portions of our previous opinion. Therefore, the judgment of the district court is affirmed in all respects.